SEPARATION AND RELEASE AGREEMENT NEAH POWER SYSTEMS, INC. (“ Employer ”) and Stephen Wilson (“ Employee ”) wish to amicably terminate Employee’s employment with Employer, and both parties wish to clearly set forth the terms and conditions of Employee’s departure from employment. Therefore, in consideration of the mutual promises and undertakings in this Agreement, Employee and Employer agree as follows: 1. Separation Date . Employee’s last day of employment with Employer is June 30, 2012 (“ Separation Date ”). 2. Severance/Consideration . (a) In consideration of Employee’s release set forth below as well as other performances by Employee as set forth in this Agreement, and conditioned on Employee not revoking this Agreement and complying with all of the provisions of this Agreement, Employer will pay Employee the items listed in Exhibit A, less lawful withholdings, as severance and in consideration for entering into this Agreement. Employee ’s rights under COBRA shall be the same as any other terminating employee. (b) On the next regular payday after Employee’s Separation Date, Employer will pay Employee his normal wages for the most recent pay period through the Separation Date, less lawful withholdings. Employee acknowledges that these payments, together with the payments he has already received and the amounts set forth on Exhibit A, represent full payment of all compensation of any kind (including wages, salary, vacation, sick leave, commissions, bonuses and incentive compensation) that he earned as a result of his employment by Employer. (c) Expense Reimbursement . Not later than five days after the date of this agreement, Employee will submit his final documented expense reimbursement statement and any related receipts, reflecting all business expenses Employee incurred through the Separation Date, if any, for which he intends to seek reimbursement. Employer will reimburse Employee for expenses pursuant to its regular business practice and reimbursement policy. 3. Covenant Not to Sue . Employee represents that he has not filed any complaints, charges or lawsuits against Employer, any Employer-sponsored employee benefit plans, and all related organizations and affiliates, and each of their respective past, present and future directors, officers, employees, trustees, attorneys and agents, and all of their successors and predecessors and agrees that he will not do so at any time hereafter relating to or arising out of any events occurring prior to the date this Agreement is signed. Employee represents and warrants to Employer that he has not engaged or participated in any fraud, misconduct or violation of law in connection with his employment with Employer. Based on the foregoing, Employer similarly agrees that it will not file any complaint, charge or lawsuit against Employee relating to or arising out of any events occurring prior to the date this Agreement is signed. This covenant not to sue does not relate to any claims for unpaid compensation as defined in Exhibit A, Section 1. The Employee retains the right to assert any Claims against the Company for any unpaid -1- 4. Release . Employee and his successors, heirs and assigns, including release and forever discharge Employer, any Employer-sponsored employee benefit plans, and all related organizations and affiliates, and each of their respective past, present and future directors, officers, employees, trustees, attorneys and agents, and all of their successors and predecessors (collectively “ Releases ”), from, and covenant not to sue with respect to, any and all claims, damages, promises or expenses of whatever nature (including attorneys’ fees and costs), either known or presently unknown, which Employee may now have, has ever had, or may in the future have, arising from or in any way connected with any and all matters from the beginning of time to the date of execution of this Agreement, including but not limited to any claims under the Washington Law Against Discrimination (RCW 49.60), the Washington Prohibited Employment Practices Law (RCW 49.44), Washington’s Little Norris-LaGuardia Act (RCW 49.32), the Civil Rights Act of 1964 and 1991 (including Title VII of that Act), the Equal Pay Act of 1963, the Older Workers Benefits Protection Act (29 U.S.C. §626(f)), the Age Discrimination in Employment Act of 1967 (ADEA), the Americans with Disabilities Act of 1990 (ADA), the Family and Medical Leave Act of 1993 (FMLA), the Worker Adjustment and Retraining Notification Act (WARN), the Employee Retirement Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA), the Uniformed Services Employment and Reemployment Rights Act (USERRA), and all similar federal, state and local laws. Excluded from this release are claims Employee may have with regard to vested benefits under ERISA, worker’s compensation claims or any other claim that may not be lawfully released in this Agreement. This release does not relate to any claims for unpaid compensation as defined in Exhibit A, Section 1. In the event of a bankruptcy, acquisition, or other structural change to the Company, any unpaid claims as defined in Exhibit A, Section 1, will continue to be classified as unpaid compensation. In any case, Employee will not pursue any claims against the individual directors and officers of the Company, but retain claim against the Company. Employee understands that he is releasing potentially unknown claims, and that he has limited knowledge with respect to some of the claims being released. Employee acknowledges that there is a risk that, after signing this agreement, he may learn information that might have affected his decision to enter into this Agreement. Employee assumes this risk and all other risks of any mistake in entering into this Agreement. Employee agrees that this release is fairly and knowingly made. 5. Return of Property . Employee represents and warrants that he has returned to Employer all property and equipment furnished to Employee in the course of or incident to his employment by Employer, including, without limitation, all keys and access cards to buildings or property, all Employer-owned equipment, and all books, manuals, records, reports, notes, contracts, lists, and other documents or materials, or copies thereof (including computer files), including all trade secrets and other proprietary information belonging, or relating to the business of Employer, unless mutually agreed to by the Employer and Employee. -2- 6. Non -Disclosure . Employee agrees to keep the amount of severance pay and the terms of this Agreement confidential, and not to disclose it to anyone other than his immediate family and any accountants or taxing authorities with a need to know . 7. Non -Disparagement . Employee agrees that he will not make any disparaging comments about his termination or about the Employer, generally, or about its Board, management or employees
